Citation Nr: 1336645	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  09-47 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2. Entitlement to an increased rating for diabetes mellitus, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active service from June 2000 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law requires that when VA determines whether a disorder is related to service or to a presently service-connected disorder, it also must determine whether the service-connected disorder aggravated the non-service connected disorder.  Although the Veteran was afforded a VA examination in June 2012 which found that hypertension was "more likely than not ... due to his obesity and lifestyle and not related to or caused by his diabetes," the examiner did not explain whether hypertension is aggravated by diabetes mellitus. 

Also, where the record does not adequately reveal the current state of disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Additionally, VA generally has a duty to provide additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination. VAOPGCPREC 11-95 (Apr. 7, 1995).

The Veteran testified before the undersigned Veterans Law Judge in March 2013 that his diabetes had worsened since his last VA examination in June 2012.  Specifically, he testified that his prescribed insulin dosage had doubled in the interim.  Therefore, the Board is remanding for a new examination to determine the current severity of the Veteran's service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Central Texas Veterans Health Care System and the Waco VA Medical Center, dated from October 2008. 

2.  Return the claims file to the VA examiner who conducted the June 2012 VA examination.  If the examiner is not available, schedule the Veteran for a VA hypertension examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests to determine the diagnosis should be accomplished.  

The examiner should provide an opinion as to the following:

Is it at least as likely as not (50 percent probability or more) that the current hypertension was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by the Veteran's service-connected diabetes mellitus.  

The examiner must provide a rationale for any opinion expressed. 

3.  Thereafter, schedule the Veteran for a VA compensation examination to assess the current severity of his diabetes mellitus.  The Veteran's claims file and a copy of this Remand must be provided to the examiner for review upon examination.  All indicated tests and studies should be performed.

The examiner should state whether the Veteran's diabetes mellitus is manifested by any of the following:

(a) requires insulin, restricted diet, and regulation of activities; OR 

(b) requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider; OR

(c) requires more than one daily injection of insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus progressive loss of weight and strength. 

4.  Review the medical examination reports obtained to ensure that the Remand directives have been accomplished, and return the case to the examiners if all questions posed are not answered.

5.  Readjudicate the claims.  If the claims remain denied, in whole or in part, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


